816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Matthew HAIRSTON, Plaintiff-Appellant,v.DOCTOR, FCI;  Federal Bureau of Prisons, Defendant-Appellee.
No. 87-6535.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1987.Decided April 14, 1987.

Before RUSSELL, SPROUSE and ERVIN, Circuit Judges.
Matthew Hairston, appellant pro se.
Gurney Wingate Grant, II, Office of the U.S. Attorney, for appellee Federal Bureau of Prisons.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting the motion to dismiss is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny the request for the assignment of counsel, and affirm the judgment below on the reasoning of the district court.  Hairston v. Doctor, C/A No. 86-558-R (E.D.Va., Jan. 12, 1987).


2
AFFIRMED.